Name: Commission Regulation (EEC) No 42/84 of 6 January 1984 amending Regulation (EEC) No 1569/77 fixing the procedures and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  prices;  accounting
 Date Published: nan

 No L 5/12 Official Journal of the European Communities 7. 1 . 84 COMMISSION REGULATION (EEC) No 42/84 of 6 January 1984 amending Regulation (EEC) No 1569/77 fixing the procedures and conditions for the taking over of cereals by intervention agencies whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 (4) of Commission Regulation (EEC) No 1 569/77 of 11 July 1977 (3), as last amended by Regulation (EEC) No 1912/82 (4), lays down that payment is to be made for cereals sold into interven ­ tion as soon as possible after they are taken over ; whereas application of that provision has led to differences in practices between Member States and has made presentation of cereals for intervention parti ­ cularly attractive in certain cases ; whereas, in the interests of sound management of the market, the provision in question should therefore be amended to lay down that payment is to take place at the end of a specified period ; HAS ADOPTED THIS REGULATION : Article 1 Article 3 (4) of Regulation (EEC) No 1 569/77 is hereby replaced by the following : '4. Payment shall be made between the 120th and the 140th day following that on which the cereals are taken over.' Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to payment for products offered for intervention from the date of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 January 1984. For the Commission The President Gaston THORN (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 1 . (3) OJ No L 174, 14. 7. 1977, p. 15. (4) OJ No L 208 , 16. 7. 1982, p. 50.